Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 1 of 14 PageID #: 649



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------x
 MICHAEL WALKER,

                        Petitioner,
                                                     MEMORANDUM AND ORDER
            -against-
                                                     18-cv-7227(KAM)(LB)
 WILLIAM KEISER,

                     Respondent.
 ---------------------------------------x

 KIYO A. MATSUMOTO, United States District Judge:

            On December 18, 2018, pro se petitioner Michael Walker

 (“Mr. Walker” or “Petitioner”) filed a petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254.          (ECF No. 1,

 “Petition.”)    Because Mr. Walker’s potential remedies in state

 court remain unexhausted, the Petition is dismissed without

 prejudice for failure to comply with the exhaustion requirement

 set forth in the Antiterrorism and Effective Death Penalty Act

 of 1996 (“AEDPA”).     28 U.S.C. § 2254(b)(1)(A) (“An application

 for a writ of habeas corpus on behalf of a person in custody

 pursuant to the judgment of a State court shall not be granted

 unless . . . the applicant has exhausted the remedies available

 in the courts of the State.”).

                                 Background

    I.   The Criminal Offenses and Plea Agreement

            On September 13, 2016, Mr. Walker unlawfully entered a

 building with the intent to commit a crime therein.           (ECF No. 7,



                                      1
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 2 of 14 PageID #: 650



 Affidavit in Opposition to Petition for a Writ of Habeas Corpus

 (“Opp.”); ECF No. 7-2, Transcript of Mr. Walker’s Plea

 Proceeding (“Plea Tr.”), at 11:18-23.)         The State charged Mr.

 Walker with, inter alia, Arson in the Third Degree (N.Y. Penal

 Law § 150.10(1)) and Burglary in the Third Degree (N.Y. Penal

 Law § 140.20).     (ECF No. 7-7, Decision and Order Denying Mr.

 Walker’s Motion to Set Aside Sentence (“Decision Denying Motion

 to Set Aside Sentence”), at 1-2.)

             Mr. Walker was involved in a separate incident on

 January 8, 2017, during which Mr. Walker attempted to forcibly

 steal property from a jewelry store and, in the course of the

 commission of that crime, caused injury to the store’s owner. 1

 (Plea Tr. at 11:04-11.)      As a result of that incident, the State

 charged Mr. Walker with, inter alia, two counts of Robbery in

 the First Degree (N.Y. Penal Law § 160.15(2) & (4)) and one

 count of Robbery in the Second Degree (N.Y. Penal Law §

 160.10(2)(A)).     (Decision Denying Motion to Set Aside Sentence,

 at 2.)



 1 Respondent provides the following overview of Mr. Walker’s conduct: Mr.
 Walker entered a jewelry store, pulled out a gun, and ordered two of the
 individuals working at the store, including the store’s owner, Zafar Iqbal
 (“Mr. Iqbal”), to get on the ground. (Opp. ¶ 4.) Mr. Walker struck Mr.
 Iqbal on the back of the head with the gun. (Id.) Mr. Walker then led the
 two individuals to the back of the store, where the store kept a safe. (Id.)
 Mr. Walker hit both individuals, opened the safe, took jewelry, and attempted
 to flee. (Id.) Mr. Iqbal and several bystanders subdued Mr. Walker during
 his attempted flight. (Id.) Police officers then arrested Mr. Walker.
 (Id.)



                                       2
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 3 of 14 PageID #: 651



             On August 15, 2017, Mr. Walker pleaded guilty before

 the Supreme Court of the State of New York, Kings County (the

 “Supreme Court”) on both of the above indictments pursuant to a

 negotiated plea.     (Id.)    On the first indictment, Mr. Walker

 pleaded guilty to Burglary in the Third Degree, a class D non-

 violent felony, with a stipulated sentence of three-and-a-half

 years.    (Id.)   On the second indictment, Mr. Walker pleaded

 guilty to Attempted Robbery in the Second Degree, a class D

 violent felony (as a lesser included count of the Robbery in the

 Second Degree charge contained in the indictment), with a

 stipulated sentence of twelve years to life.          (Id.)

             The Supreme Court advised Mr. Walker during his plea

 allocution that he qualified as a “mandatory persistent”

 offender.    (Id.)   The State later filed a predicate statement

 setting forth Mr. Walker’s convictions and sentences on prior

 violent felonies.     (Id.)    Mr. Walker was arraigned on the filed

 predicate statement and admitted he was convicted of the

 felonies enumerated therein.       (Id.)    Mr. Walker was then

 adjudicated a persistent violent felony offender.           (Id.)

             On August 30, 2017, Mr. Walker appeared before the

 Supreme Court for sentencing.       (Id.)    The Supreme Court gave Mr.

 Walker an opportunity to address the court before his sentence.

 (Id.)    Mr. Walker declined to address the court.         (Id.)    The

 Supreme Court imposed the stipulated sentence of three-and-a-


                                      3
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 4 of 14 PageID #: 652



 half years for Burglary in the Third Degree and twelve years to

 life for Attempted Robbery in the Second Degree.            (Id.)

     II.   The Subsequent Appeals

           a. The Direct Appeal

             Mr. Walker secured the appointment of Appellate

 Advocates as counsel for his appeal.         (See ECF No. 21-1,

 Opposition to Motion to Stay, Decision & Order on Motion to

 Relieve Counsel.)     Lynn W. L. Fahey (“Ms. Fahey”) of Appellate

 Advocates reviewed Mr. Walker’s case and found there to be “no

 issue to raise on [his] appeal.”         (Pet. 28 (enclosing letter

 from Appellate Advocates, Sept. 7, 2018).)          Ms. Fahey, however,

 indicated that she would file an Anders brief on Mr. Walker’s

 behalf, and that he would have a chance to file a pro se brief

 arguing that he was improperly adjudicated as a persistent

 violent felony offender, if he so desired. 2        (Id.)

             On September 21, 2018, Mr. Walker wrote to the Supreme

 Court of the State of New York, Appellate Division, Second

 Department to request that the court relieve Appellate Advocates

 as counsel and allow him to prosecute his appeal pro se.

 (Decision & Order on Motion to Relieve Counsel.)            On April 5,

 2019, the Appellate Division granted Mr. Walker’s motion to




 2 After Mr. Walker apparently objected to Ms. Fahey’s position, Appellate
 Advocates sent him a letter echoing Ms. Fahey’s advice. (Pet. 29 (enclosing
 letter from Appellate Advocates, Sept. 19, 2018).)



                                      4
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 5 of 14 PageID #: 653



 relieve counsel and allowed Mr. Walker to proceed pro se on his

 appeal.    (Id.)

             On October 3, 2019, the Appellate Division sent a

 letter to Mr. Walker indicating that his pro se brief was due

 July 17, 2019, but that he had not yet filed such a brief.            (ECF

 No. 21-2 (Oct. 3, 2019 letter).)          The Appellate Division

 informed Mr. Walker that he must “advise the Court of [his]

 intentions within 30 days of th[e] letter.”          (Id.)   Mr. Walker

 replied and requested filing instructions for his pro se brief

 on November 30, 2019 and December 12, 2019.          (ECF No. 21-3 (Dec.

 27, 2019 letter).)     By letter dated December 27, 2019, the

 Appellate Division notified Mr. Walker of the appropriate

 procedure for filing his pro se brief.          (Id.)   Mr. Walker filed

 his appeal brief on February 5, 2020.          (ECF No. 22 (May 22, 2020

 letter from Respondent).)       The State’s response is due July 20,

 2020.   (Id.)

           b. The Collateral Attacks

           During the pendency of his direct appeal, Mr. Walker

 collaterally attacked his conviction and sentence.           On January

 11, 2018, Mr. Walker moved to set aside his sentence pursuant to

 New York Criminal Procedure Law § 440.20.          (See ECF No. 7-5

 (Defendant’s Motion to Set Aside the Sentence).)           Mr. Walker

 argued, inter alia, that plea counsel “was ineffective in

 failing to challenge [the] legality of [Mr. Walker’s] prior


                                       5
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 6 of 14 PageID #: 654



 conviction [for] Burglary in the [Third] [D]egree.”           (Id. at 3.)

 The Supreme Court denied Mr. Walker’s motion to set aside his

 sentence on May 30, 2018.       (Decision Denying Motion to Set Aside

 Sentence.)    Both the Appellate Division (see ECF No. 7-8) and

 the Court of Appeals (see ECF No. 7-9) denied Mr. Walker’s

 requests to appeal the Supreme Court’s judgment.

            On June 27, 2018, Mr. Walker moved to vacate his

 conviction pursuant to New York Criminal Procedure Law § 440.10.

 (ECF No. 7-10 (Defendant’s Motion to Vacate the Judgment of

 Conviction).)    The Supreme Court denied Mr. Walker’s motion on

 November 30, 2018.     (ECF No. 7-12 (Decision and Order Denying

 Motion to Vacate Judgment of Conviction).)          Mr. Walker filed an

 application for leave to appeal, which was denied on July 9,

 2019.   (May 22, 2020 letter from Respondent.)

    III. The Instant Petition

            On December 18, 2018, before the completion of his

 direct appeal, and while his collateral attacks had been only

 partially exhausted, Mr. Walker filed a petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254.          Respondent answered

 Mr. Walker’s petition on April 11, 2019.         Mr. Walker has filed

 several “supplemental” filings, adding additional facts and

 legal argument since that time.        (See ECF Nos. 9, 10, 11, 12,

 13, 14, 16, 17, 18, 19, 20.)




                                      6
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 7 of 14 PageID #: 655



            On December 11, 2019, Mr. Walker filed a motion to

 stay the instant action.      (ECF No. 15.)     Mr. Walker’s motion

 stated:

       [A]round the period of February, 2019 I received a court
       order stating that the People have until April of 2019 to
       respond. However, I did receive a notice from the
       Appellate Court concerning my Direct Appeal. I recently
       returned a notice explaining the reason for my delay in
       submission of Direct Appeal was due to deficiencies in
       receiving reasonable accommodations when entering a new
       facility due to a drop in my classification. Recently, I
       have been provided with the minimum devices in order to
       move forward with my direct appeal. When provided the
       ability to now provide the court facts. I am required to
       place you on notice that my sight level is rapidly
       deteriorating due to my condition of advanced stages of
       Glaucoma. Therefore, I humbly request that you hold this
       Motion in abeyance until my direct appeal is decided within
       the 2nd District Court in means of safe guarding my efforts
       in procedurally addressing the higher court, in which I
       will not be able to accomplish in the near future.

 (Id.)   The Court directed Respondent to file a response to Mr.

 Walker’s motion to stay.      (ECF Dkt. Order, Dec. 18, 2019.)

            On January 3, 2020, Respondent opposed Mr. Walker’s

 motion to stay.     (ECF No. 21.)    Respondent’s opposition focused

 on Mr. Walker’s failure to perfect his direct appeal before

 filing the instant petition.       (Id. at 1.)    On May 18, 2020, this

 Court ordered Respondent to file an update on the status of Mr.

 Walker’s direct appeal and collateral attacks.          (ECF Dkt. Order,

 May 18, 2020.)     Respondent filed its response on May 22, 2020,

 advising that Respondent’s appellate brief was due in July 2020,

 and thus the appeal was still pending.         (ECF No. 22.)




                                      7
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 8 of 14 PageID #: 656



                               Legal Standard

            Pursuant to 28 U.S.C. § 2254, “a district court shall

 entertain an application for a writ of habeas corpus on behalf

 of a person in custody pursuant to the judgment of a State court

 only on the ground that he is in custody in violation of the

 Constitution or laws or treaties of the United States.”            28

 U.S.C. § 2254(a).     AEDPA narrowed the scope of federal habeas

 review of state convictions where the state court adjudicated a

 petitioner’s federal claim on the merits.         28 U.S.C. § 2254(d).

 AEDPA’s standard is a highly deferential standard of review,

 “requiring courts to assess whether the state court’s decision

 was ‘so lacking in justification that there was an error well

 understood and comprehended in existing law beyond any

 possibility for fairminded disagreement.’”          Garner v. Lee, 908

 F.3d 845, 861 n.14 (2d Cir. 2018), cert. denied, 139 S. Ct. 1608

 (2019).

            Under AEDPA, the reviewing court may grant habeas

 relief only if the state court’s decision “was contrary to, or

 involved an unreasonable application of, clearly established

 Federal law, as determined by the Supreme Court of the United

 States,” or “was based on an unreasonable determination of the

 facts in light of the evidence presented in the State court

 proceeding.”    28 U.S.C. § 2254(d).      This “standard is

 intentionally ‘difficult to meet.’”        Woods v. Donald, 575 U.S.


                                      8
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 9 of 14 PageID #: 657



 312, 316 (2015) (quoting White v. Woodall, 572 U.S. 415, 419

 (2014)).    A petitioner will prevail on a claim under 28 U.S.C. §

 2254(d)(1) only by showing “the state court arrive[d] at a

 conclusion opposite to that reached by [the United States

 Supreme] Court on a question of law or if the state court

 decide[d] a case differently than [the United States Supreme]

 Court has on a set of materially indistinguishable

 facts.”    Williams v. Taylor, 529 U.S. 362, 412–13 (2000).

             “It is well-settled that a federal district court ‘may

 not grant the habeas petition of a state prisoner unless it

 appears that the applicant has exhausted the remedies available

 in the courts of the State.”       Frazier v. Armstrong, 2008 U.S.

 Dist. LEXIS 101280, at *2 (N.D.N.Y. Dec. 16, 2008) (quoting

 Shabazz v. Artuz, 336 F.3d 154, 160 (2d Cir. 2003) (internal

 quotation marks omitted)); see also Ellman v. Davis, 42 F.3d

 144, 147 (2d Cir. 1994) (holding that before addressing the

 merits of any constitutional issue raised in a petition for a

 writ of habeas corpus under 28 U.S.C. § 2254, a court “must find

 that the petitioner has ‘exhausted the remedies available in the

 courts of the State, or that there is either an absence of

 available State corrective process or the existence of

 circumstances rendering such process ineffective to protect the

 rights of the [petitioner].’”).




                                      9
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 10 of 14 PageID #: 658



             “The federal habeas corpus exhaustion requirement is

 grounded in principles of federal-state comity.”           Ellman, 42

 F.3d at 147 (citing Coleman v. Thompson, 501 U.S. 722, 731

 (1991)).    “State courts, like federal courts, are obliged to

 enforce federal law.”        Galdamez v. Keane, 394 F.3d 68, 72 (2d

 Cir. 2005).     Comity therefore “dictates that when a prisoner

 alleges that his continued confinement for a state court

 conviction violates federal law, the state courts should have

 the first opportunity to review this claim and provide any

 necessary relief.”      Id. at 844.

                                  Discussion

             For Petitioner to have “exhaust[ed] state court

 remedies, [he] must [have] utilize[d] every avenue of state

 court review.”     Jordan v. Bailey, 985 F. Supp. 2d 431, 437

 (S.D.N.Y. 2013).     “Only when a criminal defendant has no further

 state alternatives may she seek relief by way of a federal

 habeas petition.”      Id.   The only “narrow exception to this rule

 [is] for rare instances in which exhaustion is, for some reason,

 futile.”    Id. (citing Ellman, 42 F.3d at 149).         “Futility is

 present when there is a ‘complete absence of a mechanism for

 correction of the alleged unconstitutional violation’ or the

 petitioner is ‘precluded by an unconscionable breakdown from

 using the process that exists.’”           Id. (quoting Francis S. v.

 Stone, 995 F. Supp. 368, 380 (S.D.N.Y. 1998)).


                                       10
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 11 of 14 PageID #: 659



             Petitioner’s motion to stay acknowledged that his

 criminal appeal was still pending with the Appellate Division.

 Moreover, that appeal remains pending, as the State’s response

 to Petitioner’s appellate brief has not yet been filed.            (May

 22, 2020 letter from Respondent.)         Without evidence that any

 state remedies would be futile, it was premature for Mr. Walker

 to pursue a petition for habeas relief in this Court.            See,

 e.g., Roberites v. Colly, 546 F. App’x 17, 20 (2d Cir. 2013)

 (“[I]n light of the fact that [the petitioner’s] appeal is now

 moving forward, we will not ourselves address the merits of

 [petitioner’s] challenge to his conviction [through a § 2254] in

 advance of state courts.”); Intaquab Ali v. Superintendent of

 Otisville Corr. Facility, 2015 U.S. Dist. LEXIS 128217, at *3

 (E.D.N.Y. Sep. 23, 2015) (“The [§ 2254] Petition, therefore, is

 premature, as it is undisputed that, when it was filed,

 Petitioner’s direct appeal from his judgment of conviction was

 still pending before the intermediate appellate courts in New

 York.”); Frazier, 2008 U.S. Dist. LEXIS 101280, at *4

 (dismissing § 2254 petition without prejudice for failure to

 exhaust state remedies where petitioner advised court that his

 criminal appeal was still pending with the Appellate Division);

 Best v. New York, 2016 U.S. Dist. LEXIS 89756, at *1 (E.D.N.Y.

 July 7, 2016) (“Petitioner may only seek federal habeas review

 of his conviction once he has exhausted his state court


                                      11
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 12 of 14 PageID #: 660



 remedies, i.e., once he completes the appellate review process

 in state court.”).

             The Court’s options, therefore, are to dismiss Mr.

 Walker’s petition without prejudice, or to stay this action

 pending exhaustion of Mr. Walker’s direct appeal.           See Intaquab

 Ali, 2015 U.S. Dist. LEXIS 128217, at *8.          The United States

 Supreme Court has held that “[s]taying a federal habeas petition

 frustrates AEDPA’s objective of encouraging finality of state

 court judgments,” and therefore “stay and abeyance should be

 available only in limited circumstances.”          Rhines v. Weber, 544

 U.S. 269, 277 (2005).      A stay “is only appropriate when the

 district court determines there was good cause for the

 petitioner’s failure to exhaust his claims first in state

 court.”    Id.

             In light of AEDPA’s objectives, dismissal is the more

 appropriate course in this action.         The facts of this case do

 not present the “limited circumstances” in which a stay is

 warranted.    Petitioner’s motion for a stay argued that “the

 reason for [his] delay in submi[tting] [his] [d]irect [a]ppeal

 was due to deficiencies in receiving reasonable accommodations

 when entering a new facility due to a drop in [his]

 classification.”     (Motion to Stay.)      Petitioner indicated that

 his sight is “rapidly deteriorating due to [his] condition of

 advanced stages of Glaucoma” (id.), but Petitioner did not


                                      12
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 13 of 14 PageID #: 661



 indicate why his reported disability constitutes good cause for

 his failure to exhaust his direct appeal.

             Moreover, Petitioner had adequate time to exhaust his

 available state remedies before bringing the instant habeas

 action.    The one-year limitations period under AEDPA runs “from

 the last of” a series of dates including “the date on which the

 judgment became final by the conclusion of direct review or the

 expiration of the time for seeking such review,” 28 U.S.C. §

 2244(d)(1)(A), and Mr. Walker’s judgment has yet to become final

 by the conclusion of direct review.

                                  Conclusion

             For the reasons stated above, Mr. Walker’s motion to

 stay is DENIED, and his petition for a writ of habeas corpus is

 dismissed without prejudice.        Because the Court declines to

 reach the merits of Mr. Walker’s petition and dismisses it

 purely on procedural grounds, Mr. Walker’s filing of a

 subsequent petition asserting the same grounds for relief shall

 not count as a “second” or “successive” petition under AEDPA.

 See Vasquez v. Parrott, 318 F.3d 387, 390 (2d Cir. 2003).             As

 Mr. Walker has failed to make a “substantial showing of the

 denial of a constitutional right,” a certificate of

 appealability will not issue.        28 U.S.C. § 2253(c)(2); see Fed.

 R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336




                                      13
Case 1:18-cv-07227-KAM-LB Document 23 Filed 05/26/20 Page 14 of 14 PageID #: 662



 (2003); Lucidore v. N.Y. State Div. of Parole, 209 F.3d 107, 112

 (2d Cir. 2000).

             After fully exhausting any challenges to his

 conviction in the state courts, Mr. Walker may, if he so

 chooses, file a petition seeking a writ of habeas corpus

 regarding that conviction in this District.

             The Clerk of Court is respectfully requested to serve

 a copy of this Memorandum and Order on Mr. Walker, note service

 on the docket, and close this case.

 SO ORDERED.

 Dated:      Brooklyn, New York
             May 26, 2020

                                              /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                      14
